DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the other end portion” in line 5 lacks clear antecedent basis.  Note similar unclear terms appear in claim 1 – line 10, claim 2 (2 places), claim 3 (2 places), claim 4, and claim 7.
Claim 3, “the other end side connecting portion” in line 3 lacks clear antecedent basis.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forbis et al. ‘009.
Forbis teaches an article storage structure (element 22+) for use in a vehicle including a secured article (e.g. element 150, figure 12 configuration), a fixing component (146, figure 12) interfering with the article so as to fix the article, a first support member (at 66) supporting one end portion of the fixing component, and a second support member (at 68) with which another end portion of the fixing component is detachably engaged (e.g. via hook at 148) wherein an elastic portion provided to the fixing component is elastically deformable and the fixing component interferes with the article so as to fix the article by elastically deforming the elastic portion to engage the other end portion of the fixing component with the second support member as broadly claimed and as best understood.
Claim 2, the relied upon fixing component curves around the article 150 through the handle portion (figure 12) and defines a curved portion between the one end portion and the other end portion as broadly claimed.  The curved portion is convex toward at least a portion of the secured article (150) when the other end portion of the fixing component is engaged with the second support member and is deemed configured as broadly claimed.  Finally, the curved portion is pushed against the article by an elastic force of the elastic portion for securement of the article.  

Claims 4 and 7, the handle opening in article 150 of the figure 12 configuration defines a recess, and the device is configured as broadly claimed and as best understood.
Claims 5 and 8-11, see tray portion (including element 48+ (figure 1) which is integrally molded with the relied upon first and second support members (66,68).
Claims 6 and 12-20, the article is used in a vehicle and the first and second support members are deemed fixed to the vehicle as broadly claimed.  Note the support members are taught as being secured to the vehicle via ropes through apertures 126 (paragraph 0053).  Moreover, the first and second support members can be fixed to the vehicle interior (e.g. in a carpeted vehicle interior) via elements 130 and 136 or fixed to a vehicle bed via elements 132 – see paragraphs 0055 through 0057.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason ‘118.
Mason teaches an article storage structure for use in a vehicle (figure 4) including a secured article (18), a fixing component (21+) interfering with the article so as to fix the article, a first support member (one of arms 2) supporting one end portion of the fixing component, and a second support member (the other one of arms 2) with which another end portion of the fixing component is detachably engaged (e.g. via hook at 22) wherein an elastic portion provided to the fixing component is elastically deformable and the fixing component interferes with the article so as to fix the article by elastically 
Claim 6, the article is configured as broadly claimed, and the support members are fixed to vehicle 19.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 12-20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Forbis et al. ‘009  in view of Purvis et al. ‘047.
Regarding claims 6, 12, 13, 14, 15, 16, 17, 18, 19, and 20, Forbis includes all of the recited features as discussed above regarding claims 1, 2, 3, 4, 5, 7, 8, 9, 10, and 11 respectively.  As additionally discussed above, Forbis teaches an article storage structure configuration for use in a vehicle bed wherein the structure is secured in the bed from movement via non-slip pads 132 or ropes through holes 126 in sides of the structure.  If Forbis is not deemed to fairly teach that the structure components are fixed to the vehicle as required in claims 6 and 12-20, then the following applies.
Purvis teaches an article storage structure(at 10) for use in a vehicle bed (figure 1) wherein the structure is fixedly attached to holes in the vehicle bed via nuts and bolts(108, 106 – figure 6). 
.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dollar, Brown et al., and Kries are cited as additional examples of vehicle article storage devices known in the art.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.








/STEPHEN T GORDON/Primary Examiner, Art Unit 3612